Citation Nr: 1714218	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  09-45 538	)	DATE
	)
	)	

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lower gastrointestinal (GI) disorder (formerly denied as chronic diarrhea and gastroenteritis and viral syndrome).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1987 to December 2007.  

The appeal comes before the Board from an April 2008 rating decision from the RO in Winston Salem, North Carolina on behalf of the RO in Montgomery, Alabama.  

This claim was previously before the Board and in November 2012, it was remanded to the RO in Montgomery, Alabama.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

 The medical evidence relating to the Veteran's lower gastrointestinal disorder does not show a connection between the current diagnoses and the Veteran's service.  


CONCLUSION OF LAW

Criteria for service connection for a lower gastrointestinal (GI) disorder (formerly denied as chronic diarrhea and gastroenteritis and viral syndrome) have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a), 3.310, 3.317(a)(1)(i)(ii)(2)(i)(B)(3) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a lower gastrointestinal disorder.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. 
§ 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran served in the Persian Gulf.  Pursuant to 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  To constitute a "qualifying" chronic disability, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 76 Fed. Reg. 81, 834 (2011).  A qualifying chronic disability is defined as a chronic disability resulting from any of the following (or any combination of the following): An undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: Chronic fatigue syndrome; Fibromyalgia; Functional gastrointestinal disorders (excluding structural gastrointestinal diseases); Any diagnosed illness that the VA Secretary determines to warrant a presumption of service-connection; or Any other illness that the VA Secretary determines to meet the following criteria for a medically unexplained chronic multisymptom illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).  

The Board notes regulations do not provide a definition of functional gastrointestinal disorder.  However, Stedman's Medical Dictionary (27th ed. 2000) defines functional as: "1. Relating to a function; 2. Not organic in origin; denoting a disorder with no known or detectable organic basis to explain the symptoms." 

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(2).

The term "objective indications of chronic disability" includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability shall be considered service connected for purposes of all laws of the United States.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: Fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, menstrual disorders. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b). 

Compensation shall not be paid if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

In June 1988 the Veteran was diagnosed with viral gastroenteritis.  In November 1993 a periodic medical examination was performed and the Veteran had no gastrointestinal complaints.  Medical records from March 1999, June 2004 and September 2004 show no lower gastrointestinal complaints.  

In February 2006 records show the Veteran had gastroenteritis and constipation.  A July 2006 medical record shows that changes in DFAC diet made some difference in indigestion and diarrhea. In October 2006 medical records show the Veteran complained of nausea and diarrhea.  In November and December 2006 records show the Veteran had constipation and gastroenteritis.  

In August 2007 a VA examination was provided to the Veteran.  The examiner reported that the Veteran:

reports being diagnosed with chronic diarrhea.  The condition has existed for 10 year(s). The condition is not due to injury or trauma.  The condition does not affect general body health.  The condition does not affect body weight.  For his intestinal condition, he has diarrhea.  He has no nausea and vomiting, chronic constipation and alternating diarrhea and constipation.  Specifically, the symptoms occur 5-6 days out of the month.  May have diarrhea 3-4 times during the day.  No relation to food. He reports abdominal pain located lower.  It occurs less than 1/3 of the year.  The abdominal pain has the characteristic of distress and cramps.  The symptoms described occur intermittently, as often as 5-6 times of the month, with each occurrence lasting 2-3 days.  The number of attacks within the past year was 50.  The ability to perform daily functions during flare-ups is that he cannot work during episode.  The current treatment is OTC medication.  He reported that he has not been hospitalized or had surgery for his Intestine condition.  There is no functional impairment from the above condition.  

The examiner found that there is no documentation in the records of chronic diarrhea and did not provide a medical diagnosis because there was no documentation of chronic diarrhea.  

In December 2007, during service, the Veteran was diagnosed with Irritable Bowel Syndrome (IBS) and he had abdominal pain.  In February 2008, at a private treatment facility, the Veteran had an elective outpatient colonoscopy.  The colonoscopy findings were "5mm polyp transverse colon. There was evidence of mild diverticulosis in the colon."  In an April 2008 Social Work Combat Veteran Initial Assessment, at the Birmingham VAMC, the Veteran reported having diarrhea as a symptom related to his upper gastrointestinal disorder.  

In an undated Fox Army Health Center medical record the onset date for IBS is listed as December 2007, the onset date for diarrhea is listed as November 2007 and the onset date for abdominal pain is listed as November 2007.  In December 2008 medical records list abdominal pain, diarrhea and IBS.  From February 2009 through November 2011 medical records from Fox Army Health Center list IBS, diarrhea and abdominal pain in each section listing chronological record of medical care.   

In May 2009 a private treatment record stated the Veteran has a history of IBS.  He was also found to have small adenomas polyp with high grade dysplasia present.  Bowel movements were 2-3 a day soft to loose no blood.  He had some lower abdominal cramping that was relieved with bowel movement.  

On January 5, 2011, he was treated for "flu like symptoms."  He reported having 4 days of abdominal cramping, fever body aches, chills, headache, cough and congestion.  

In April 2013, at Huntsville Hospital, the Veteran sought treatment for abdominal pain that was ongoing for one day.  The record shows that: "The pain is sharp located in the right lower quadrant of the abdomen associated with diarrhea.  The pain is 10/10 nonradiating increases with movement, improves somewhat with pain medication and sitting still."

On May 13, 2013, at a private medical facility, the Veteran was evaluation for surgery related to his diverticulitis.  The Veteran had surgery at a private facility on May 21, 2013 and the final pathology report showed: (1) benign fibroadipose tissue, clinically umbilical hernia; (2) benign segments of colon; and (3) sigmoid colon and portion of rectum segmental resection diverticular disease with chronic diverticulitis.

Subsequent to the Board's remand, a VA examination was completed on April 15, 2015.  As to whether diverticulosis and diverticulitis are due to diarrhea while on active duty the VA examiner responded that: "The condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury or illness."

The VA examiner reviewed the Veteran's medical history and reported that:  

Vet was diagnosed with diverticulosis without diverticulitis in a colonoscopy done 2/21/2008. Vet had a colon resection due to chronic diverticulitis on 5/23/2013.  Vet claims the diverticulitis is due to c/o diarrhea while on active duty. Vet states what he was told was food poisoning while on active duty he now believes was really diverticulitis because he has difficulty having a bowel movement (constipation).  Also states he thinks he has IBS but he has had no diagnosis.  He c/o a "noisy" stomach with gas and feeling like he has to have a BM but he doesn't since surgery. The pain and discomfort in his bowels has lessened since the surgery.  It is of note that the Vet's mother also had diverticulitis requiring colon resection. 

The VA examiner found that there was no secondary service connection for the Veteran's lower gastrointestinal disorder stating that: "The condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition.  The condition claimed is less likely aggravated (permanently worsened beyond natural progression) by the Veteran's service connected cluster migraine headaches."

In June 2015, the Veteran was treated at Birmingham VA Medical Center for diverticulitis.  

The standard required to establish a direct service-connection claim are set forth above in Shedden.  The Veteran has the current diagnoses of diverticulosis and diverticulitis.  The Veteran was diagnosed with IBS during service and reported having diarrhea.  The Board finds that the Veteran's symptoms during service are not related to his current diagnosis of diverticulosis.  The Veteran's diagnosis of diverticulosis relates to his subsequent colectomy but not to any in-service gastrointestinal flare-ups.  Further, the Board finds persuasive the medical opinion of the VA examiner and finds that there is no medical nexus between the Veteran's current diagnosis his symptoms during service.  Therefore, the Veteran has not established a claim for direct service connection. 

The Board finds that the Veteran's gastrointestinal disorder is not a secondary service-connected disorder related to his service-connected cluster migraines.  The Board finds persuasive the VA examination addendum, which found that there was no connection between the Veteran's service-connected cluster migraines and his gastrointestinal disorder.  

The standard for a presumptive service-connection for a chronic disease is set forth above.  See Barr; 38 C.F.R. §§ 3.304(b), 3.309(a).  Here, the theory is inapplicable in because the Veteran's disorder is not one of the enumerated chronic diseases under 38 C.F.R. § 3.309(a). 

Persian Gulf War veterans with an unexplained chronic multisymptom illness are able to establish service-connection for a disability if the chronic multisymptom illness cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317.  This includes functional gastrointestinal disorders.  As stated above a functional disorder is one of an unknown origin.  Here, the Veteran's gastrointestinal disorder is related to his diverticulosis diagnosis.  The Board finds that the Veteran's clinical diagnosis of diverticulitis, is not related to his in-service diarrhea or gastroenteritis.  Accordingly, the presumptions application pertaining specifically to Persian Gulf veterans is inapplicable.  38 C.F.R. § 3.317(a)(1)(i)(ii)(2)(i)(B)(3). 

A layperson may speak to etiology (or diagnosis) in some limited circumstances in which the matter is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372-1377 (Fed. Cir. 2007).  Laypersons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a layperson is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also 38 C.F.R. § 3.159(a)(2).  

At his hearing before the Board in November 2011, the Veteran's testimony did not relate to his gastrointestinal claim.  The lay statement from the Veteran's wife referred to his service-connected cluster migraines not his gastrointestinal claim.  At the VA examination in April 2015, the Veteran stated that he believed that he had diverticulitis during service.  Diverticulosis occurs when small, bulging pouches (diverticula) develop in the digestive tract.  When one or more of these pouches become inflamed or infected, the condition is called diverticulitis.  See http://www.mayoclinic.org diseases-conditions/diverticulitis/multimedia/ diverticulosis-and-diverticulitis.  The Veteran was diagnosed with diverticulosis after having a colonoscopy.  Diverticulitis is a specific disease that requires medical testing and imaging to confirm.  Colon disease is not capable of lay observation.  The Board finds that the Veteran is not competent to diagnose diverticulosis.  

In conclusion, the Board finds that the Veteran is not service connected for a lower gastrointestinal disorder through the legal theories of direct service connection, secondary service connection, combat presumption, continuity of symptomatology or presumptive service-connection for a Persian Gulf veteran.  As such, the appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




Duty to Notify and Assist

VA's duty to notify was satisfied by a letter on July 11, 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of his gastrointestinal claim that has not been obtained.  The RO has also obtained a thorough medical examination regarding the Veteran's claim. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2010).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions by affording the Veteran an opportunity to submit or identify additional evidence, and by scheduling an examination to evaluate his gastrointestinal claim. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.

Here, during the Board hearing, the Veteran informed the undersigned Veterans Law Judge that he did not have evidence and testimony in support of his gastrointestinal claim.  He was advised that though his representative did not appear for the hearing he could request an additional hearing and requesting one via video-conference which would assist to expidite that request process.  The Veteran stated he was satisfied with the hearing.  Such actions comply with 38 C.F.R. § 3.103.


ORDER

Service connection for lower gastrointestinal (GI) disorder (formerly denied as chronic diarrhea and gastroenteritis and viral syndrome) is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


